1                                                                                        O
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   RUPERT HENRY EVANS,                          ) Case Nos. CR 10-851-CAS - 1
                                                  )           CV 16-4510-CAS
12                        Petitioner,             )
13                 v.                             )
                                                  ) ORDER
14
     UNITED STATES OF AMERICA,                    )
15                                                )
16                        Respondent.             )
                                                  )
17
18
19   I.    INTRODUCTION AND BACKGROUND
20         On August 11, 2011, Rupert Evans pleaded guilty to count one of the indictment
21   which charged him with conspiracy to distribute marijuana, in violation of 21 U.S.C. §§
22   846, 841(a)(1), b(1)(A). Dkt. 259,1 Presentence Investigation Report (“PSR”). As part of
23   the plea agreement, Evans agreed to give up the right to appeal any sentence imposed by
24   the Court, provided that the term of imprisonment imposed was not greater than 120
25   months. Dkt. 234. Evans also agreed not to file “a post-conviction collateral attack on
26
27
28         1
               All references to docket numbers are to those in criminal case number 10-cr-851.

                                                  -1-
1    the conviction of sentence” except if based on a claim of ineffective assistance of
2    counsel. Id.
3          Section 841(b)(1)(A) provides for a mandatory minimum sentence of 120 months.
4    21 U.S.C. § 841(b)(1)(A); see also PSR, ¶ 118. As set forth in the presentence
5    investigation report, Evans’s total offense level of 35 was based on the following:
6    Evans’s base offense level was 32, based solely on his conspiracy to distribute over 1,000
7    kilograms of marijuana; six levels were added due to specific offense characteristics and
8    his role in the offense; and three levels were subtracted due to his acceptance of
9    responsibility. PSR at 3. Evans’s resulting sentencing guidelines range was 168 to 210
10   months’ imprisonment. Id. On September 28, 2012, the Court sentenced Evans to 121
11   months imprisonment—one month above the mandatory minimum sentence. Dkt. 390.
12         On October 10, 2012, Evans filed a notice of appeal to the Ninth Circuit. Dkt. 406.
13   On August 7, 2013, Evans requested that his appeal be dismissed, and the Ninth Circuit
14   granted the request and dismissed the appeal stating that “this order served on the district
15   court shall act as and for the mandate of this court.” 9th Cir. Case No. 12-50479 Dkt. 10.
16         In October 2015, the parties stipulated to a sentence reduction of one month. Dkt.
17   462. As a result, Evans is serving the mandatory minimum sentence of 120 months
18   imprisonment based on sentencing guidelines amendment 782 and pursuant to 18 U.S.C.
19   § 3582(c).
20         On June 22, 2016, Evans filed a pro se letter inquiring whether the Supreme
21   Court’s decision in Johnson v. United States, 135 S. Ct. 2551 (2015), affected the
22   constitutionality of his conviction or sentence. Dkt. 464. The government opposed what
23   it construed as a motion filed pursuant to 28 U.S.C. § 2255, dkt. 468, and the Court
24   ordered Evans to file a statement clarifying that he wished for his letter to be construed as
25   a Section 2255 motion, dkt. 480. Evans did not file a response, and the Court dismissed
26   the action on August 28, 2017. Dkt. 487.
27         On November 13, 2017, Evans filed the instant motion pursuant to Section 2255.
28   CR Dkt. 490 (Mot.). Evans argues that the Court should not have imposed an

                                                  -2-
1    enhancement based on the finding that he was an organizer or leader of criminal activity.
2    Id. at 9. Evans asks the Court to “re-sentence [him] to level 31 and impose a sentence of
3    108 months imprisonment.” Id. at 15. The government filed an opposition on October
4    10, 2018. Dkt. 500 (“Opp’n”). A reply was due on November 12, 2018. Dkt. 495.
5    Evans did not file a reply, but mailed a letter to the Clerk of Court dated October 30,
6    2018, asking the Court to appoint a public defender to assist him with his section 2255
7    motion.
8    II.    LEGAL STANDARD
9           A prisoner may move the court to vacate, set aside or correct his sentence if he can
10   show “that the sentence was imposed in violation of the Constitution or laws of the
11   United States, or that the court was without jurisdiction to impose such sentence, or that
12   the sentence was in excess of the maximum authorized by law, or is otherwise subject to
13   collateral attack[.]” 28 U.S.C. § 2255(a).
14   III.   DISCUSSION
15          A 1-year period of limitation applies to a motion brought pursuant to 28 U.S.C. §
16   2255. The limitation period runs from the latest of:
17                (1) the date on which the judgment of conviction becomes final;
18                (2) the date on which the impediment to making a motion created
19                by governmental action in violation of the Constitution or laws
20                of the United States is removed, if the movant was prevented
21                from making a motion by such governmental action;
22                (3) the date on which the right asserted was initially recognized
23                by the Supreme Court, if that right has been newly recognized by
24                the Supreme Court and made retroactively applicable to cases on
25                collateral review; or
26                (4) the date on which the facts supporting the claim or claims
27                presented could have been discovered through the exercise of
28                due diligence.

                                                  -3-
1    28 U.S.C. § 2255(f). Evans has not raised any arguments that, or pointed to any facts that
2    would suggest that, one of the measuring dates provided for by subsections 2255(f)(2),
3    (3), or (4) would apply. Therefore, the clock on his section 2255 motion began to run on
4    the date that his judgment became final. For a federal habeas petitioner, a judgment
5    becomes final and the period to file a section 2255 motion begins “upon the expiration of
6    the time during which [the petitioner] could have sought review by direct appeal.”
7    United States v. Schwartz, 274 F.3d 1220, 1223 (9th Cir. 2001). “In a criminal case, a
8    defendant’s notice of appeal must be filed in the district court within 14 days after the
9    later of: (i) the entry of either the judgment or the order being appealed; or (ii) the filing
10   of the government’s notice of appeal.” Fed. R. App. P. 4(b)(1)(A). Here, Evans filed an
11   appeal with the Ninth Circuit and subsequently requested that his appeal be dismissed.
12   The mandate issued on August 7, 2013. 9th Cir. Case No. 12-50479 Dkt. 10. Assuming
13   that Evans could have sought certiorari review of his voluntarily-dismissed direct appeal,
14   Evans’s conviction became final no later than May 9, 2013—ninety days after the Ninth
15   Circuit issued its mandate. See Clay v. United States, 537 U.S. 522, 525 (2003) (“For the
16   purpose of starting the clock on § 2255’s one-year limitation period . . . a judgment of
17   conviction becomes final when the time expires for filing a petition for certiorari
18   contesting the appellate court’s affirmation of the conviction.”). Because Evans filed his
19   motion on August 18, 2017, almost four years after his conviction became final, the
20   motion is untimely.
21         The Ninth Circuit permits equitable tolling of the section 2255 statute of
22   limitations “only if ‘extraordinary circumstances’ beyond a prisoner’s control make it
23   impossible to file a petition on time.” Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir.
24   1999). The Ninth Circuit has stated that “district judges will take seriously Congress’
25   desire to accelerate the federal habeas process, and will only authorize extensions when
26   this high hurdle is surmounted.” Calderon v. United States Dist. Ct., 128 F.3d 1283, 1289
27   (9th Cir. 1997), cert. denied, 522 U.S. 1099, 118 S. Ct. 899 (1998), overruled on other
28

                                                   -4-
1    grounds, Calderon v. United States Dist. Ct., 163 F.3d 530 (9th Cir. 1998) (en banc), cert.
2    denied, 526 U.S. 1060, 119 S. Ct. 1377 (1999).
3          Defendant bears the burden of proving that he merits equitable tolling because his
4    tardiness resulted from extraordinary circumstances. Gaston v. Palmer, 417 F.3d 1030,
5    1034 (9th Cir. 2005); Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003). Defendant
6    has made no attempt to demonstrate “extraordinary circumstances” or otherwise to
7    explain his failure to request relief from his sentence within the statute of limitations.
8    Accordingly, Evans’s section 2255 motion is barred by the one-year statute of
9    limitations.2
10         With respect to Evans’s request for the assistance of a public defender, the Court
11   finds that appointing an attorney to assist Evans with his habeas motion is unnecessary
12   because his motion is time-barred. Moreover, the Court finds that even if it were to reach
13   merits of Evans’s motion, his motion would fail because Evans is already serving the
14   mandatory-minimum sentence of 120 months. Accordingly, Evans cannot demonstrate
15   any prejudice due to his counsel’s allegedly deficient performance. See Strickland v.
16   Washington, 466 U.S. 668, 687 (1987) (requiring a petitioner alleging ineffective counsel
17   to show both that the counsel’s performance was deficient and that he was prejudiced as a
18   result). And Evans’s argument that his total offense level was erroneously calculated is
19   moot because he is currently serving the mandatory minimum sentence.
20
21
22
23
24
25         2
               Because the court concludes that Evans’s motion is time-barred, it need not reach
26
       the government’s further argument that Evans’s claims are barred either by his failure to
27
       raise them in his appeal or by his collateral attack waiver. Opp’n at 5–8.
28

                                                   -5-
1    IV.   CONCLUSION
2          Based on the foregoing, the Court DENIES defendant’s Motion.
3          IT IS SO ORDERED.
4
5    DATED: January 15, 2019
6
7                                                      CHRISTINA A. SNYDER
                                                   UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -6-
